SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

76
KAH 12-01964
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
JOSEPH WILLIAMS, PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

MALCOLM R. CULLY, SUPERINTENDENT, COLLINS
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated amended decision and order)
of the Supreme Court, Erie County (M. William Boller, A.J.), entered
September 17, 2012 in a habeas corpus proceeding. The judgment
dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner’s appeal from the judgment dismissing his
petition for a writ of habeas corpus has been rendered moot by his
release to parole supervision (see People ex rel. Baron v New York
State Dept. of Corr., 94 AD3d 1410, 1410, lv denied 19 NY3d 807), and
the exception to the mootness doctrine does not apply (see id.; see
generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715).
While this Court has the power to convert the habeas corpus proceeding
into a CPLR article 78 proceeding, we decline to do so under the
circumstances of this case (see People ex rel. Keyes v Khahaifa, 101
AD3d 1665, 1665, lv denied 20 NY3d 862).




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court